ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant bases his motion for a rehearing mainly upon the proposition of newly discovered testimony to the effect that he has discovered since the trial that one John Galindo would testify that there was seen near the body of the deceased after he had fallen, and was evidently dead, a white handled straight razor. It appears that this witness was subpoenaed by the defendant and had been talked to by appellant’s attorneys during the trial, and that he had made no mention of having seen such razor, and was not used by either party. We do find, however, what purports to be a copy of his testimony taken before a justice of the peace, which statement was attached to the State’s motion controverting the appellant’s motion for a new trial, in which we find the following: “Bias fell to the ground right near their car and his right arm was open and out behind him and his other hand was sort of down to his side. I didn’t see anything in his hands because his. wife rushed out and fell there on top of him crying. I was there when Mr. Tune came out there but didn’t see any knife.”
. We think appellant failed to exercise any diligence to ascertain what the testimony of the witness would have been when they talked to him at the time of the trial. We also think that the trial court would have been justified in finding that such testimony was probably not true.
We think this case has been properly disposed of in our original opinion.
The motion is overruled.